1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, 
-	a fifth gradient conductive winding disposed on the first planar substrate; and a sixth gradient conductive winding disposed on the second planar substrate as set forth in claim 16;
-	the first additional conductive winding is arranged on a surface of the first planar substrate, and the second additional conductive winding is arranged on a surface of the second planar substrate (claim 20);
-	a third planar substrate and a fourth planar substrate, wherein: the first additional conductive winding is arranged on a surface of the third planar substrate, and the second additional conductive winding is arranged on a surface of the fourth planar substrate (cl. 21);
-	the third plane and the fourth plane are substantially parallel to the first plane and the second plane (cl. 22);
-	a third planar substrate and a fourth planar substrate, wherein: the first additional conductive winding is arranged on a first surface of the third planar substrate, the first surface of the third planar substrate facing away from the magnetic field sensing region, the second additional conductive winding is arranged on a first surface of the fourth planar substrate, the first surface of the fourth planar substrate facing away from the magnetic field sensing region, the third additional conductive winding is arranged on a second surface of the third planar substrate, the second surface of the third planar substrate facing the magnetic field sensing region, and the fourth additional conductive winding is arranged on a second surface of the fourth planar substrate, the second surface of the fourth planar substrate facing the magnetic field sensing region (cl. 23)
must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, there is no antecedent basis for “the elastomeric connector”; perhaps applicant intends to depend claim 5 from claim 4.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7,17-19,21 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (2015/0212168) in view of Li et al. (2016/0012958).
As to claim 1, Shah discloses a magnetic field generator comprising a first wiring set disposed on the first plane see e.g. 540-560; a second wiring set disposed on the second plane; the first coil e.g. 540 on the left in fig. 5 and the second coil 540 on the right in fig. 5 forms a first continuous path wherein the first continuous electrical path forms a first conductive winding e.g. 540 configured to generate, when supplied with a first drive current e.g. 570, a first component of a compensation magnetic field configured to actively shield a magnetic field sensing region e.g. 70 located in the gap from ambient background magnetic fields along a first axis that is substantially parallel to the first plane and the second plane (see e.g. figs. 1-5). Shah does not explicitly show the first and second substrates or PCB and the interconnects. Note that the coils e.g. 540-560 shown in e.g. fig. 5 are inherently mounted on the PCB or substrates and the coil on the left 540 is inherently connected to the coil on the right to form one continuous path. It would have been an obvious matter of design choice to use the substrates with interconnects or vias, since the applicant has not disclosed that this solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the coils used in Shah. However, Li is cited to show well-known feature in the related art that the different coils can be mounted on the different PCBs or substrates and connected via interconnects (see e.g. fig. 3). Li teaches to mount the coil e.g. 211 on one substrate 260 and second coil e.g. 222 on the second substrate 270 and are connected via interconnects e.g. 303 (see e.g. fig. 13). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Shah to have included substrates and interconnects as taught by Li so that the different coils can be connected via interconnects to reduce the cost, components and easy mounting.

As to claim 2, Shah in view of Li discloses the magnetic field generator wherein the first component of the compensation magnetic field is configured to actively shield the magnetic field sensing region by reducing or canceling a first component of the ambient background magnetic field, the first component of the ambient background magnetic field being along the first axis (see para e.g. 0055 in Shah).
As to claim 3, Shah in view of Li discloses the magnetic field generator wherein the first component of the compensation magnetic field is substantially equal and opposite to the first component of the ambient background magnetic field (see e.g. paras 0036;0055 in Shah).
As to claim 4. Shah in view of Li discloses the magnetic field generator wherein the interconnect e.g. 303 in Li is conductive. The use of an elastomeric connector would have been an obvious matter of design choice, since the applicant has not disclosed that this solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the interconnects discloses by Li.

As to claim 5, Shah in view of Li discloses the magnetic field generator wherein the interconnects e.g. 303 is configured to maintain a minimum spacing between the first planar substrate and the second planar substrate (see fig. 3 in Li).
As to claim 6, Shah in view of Li discloses the magnetic field generator wherein each of the first planar substrate 260 and the second planar substrate 270 comprises a printed circuit board (fig. 3 in Li).
As to claim 7, Shah in view of Li discloses the magnetic field generator wherein a winding pattern of the first conductive winding includes a first counter-winding configured to reduce a spatial extent of a first fringe magnetic field generated by the first conductive winding (see e.g. 540 in fig. 5 in Shah; two coils on two different sides of the sensing cell).
As to claims 17-19, Shah in view of Li discloses the magnetic field generator that further comprising a plurality of additional conductive windings (see e.g. 550;560 in fig. 5 in Shah) including a first additional conductive winding arranged in a first plane, and a second additional conductive winding arranged in a second plane that is substantially parallel to the first plane, wherein the plurality of additional conductive windings are configured to generate, when supplied with a drive current (see 570), a third component of the compensation magnetic field, the third component of the compensation magnetic field being configured to actively shield the magnetic field sensing region from the ambient background magnetic fields along a third axis that is substantially orthogonal to the first plane and the second plane (see paras 0036; 0055;0060 in Shah).
As to claim 21, Shah in view of Li discloses the magnetic field generator wherein the additional windings e.g. 550,560 of Shah can be mounted on the substrate (see explanation w.r.to claim 1 above).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

7.	Claims 8-16,20,22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892. Stetson et al. (2017/0343695) discloses coils mounted on the substrates (paras 0524-0526).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858